FILED
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                                            September 17, 2018
                                       PUBLISH
                                                            Elisabeth A. Shumaker
                                                                Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 RAYE DAWN SMITH,

             Petitioner - Appellant,
 v.                                                   No. 17-6149
 DEBBIE ALDRIDGE, Warden,

             Respondent - Appellee.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA
                   (D.C. NO. 5:12-CV-00473-C)


Stephen Jones, Jones, Otjen, Davis & Bloyd, Enid, Oklahoma, for Petitioner-
Appellant.

Theodore M. Peeper, Assistant Attorney General (Mike Hunter, Attorney General
of Oklahoma, with him on the brief), Office of the Oklahoma Attorney General,
Oklahoma City, Oklahoma, for Respondent-Appellee.


Before TYMKOVICH, Chief Judge, BALDOCK, and HOLMES, Circuit Judges.


TYMKOVICH, Chief Judge.


      Oklahoma charged Raye Dawn Smith with several child abuse charges

stemming from the death of her two-year-old daughter, Kelsey, who died from

blunt force trauma to the abdomen. Kelsey’s death, and Smith’s subsequent trial,
generated substantial public interest and publicity. In the end, a jury convicted

Smith of enabling child abuse.

      After her conviction, Smith moved for a new trial based on claims of juror

misconduct and jurors’ exposure to information outside the courtroom. In

support, Smith produced two affidavits from individuals who had attended the

trial. Both alleged several jurors slept during the trial, and one juror slept

continuously. Smith also claimed jurors were exposed to extraneous outside-the-

court publicity about the trial that tainted the verdict. The trial court denied the

motion. In ruling on the motion, the trial judge asserted he closely watched the

jury and did not see a juror continuously sleeping.

      Smith then appealed to the Oklahoma Court of Criminal Appeals (OCCA),

raising numerous claims. She also requested an evidentiary hearing on a variety

of issues, including her claims related to juror misconduct. The OCCA granted

the request in part. But the OCCA refused to hold a hearing on the sleeping-juror

allegations because it concluded the trial judge’s statement that no juror slept

throughout the trial adequately refuted the allegations to the contrary in the

affidavits Smith submitted. Ultimately, the OCCA denied relief on all of Smith’s

claims.

      Smith now seeks a writ of habeas corpus in federal court under 28 U.S.C.

§ 2254, advancing three primary arguments. She bases the first two on

allegations that a juror slept throughout the duration of her trial. First, Smith

                                         -2-
claims this violated her constitutional rights to an impartial jury and due process.

Second, Smith argues her counsel performed ineffectively by failing to bring the

sleeping juror to the court’s attention. Finally, Smith asserts the jury’s improper

exposure to outside information also violated her constitutional rights to an

impartial jury and due process.

      The district court denied Smith’s petition. We AFFIRM. The OCCA did

not base its denial of Smith’s claims on an unreasonable determination of the

facts. And Smith does not argue the OCCA’s opinion was contrary to, or

unreasonably applied, clearly established federal law. Accordingly, the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) forbids us from

granting relief.

                                  I. Background

      We begin with the facts of the crime and the relevant procedural history.

      A.     The Crime and Smith’s Conviction

      Raye Dawn Smith’s two-year-old daughter, Kelsey, died in October 2005

from blunt force trauma to the abdomen. The medical examiner considered the

death a homicide. Eventually, Oklahoma charged Smith with child abuse or,

alternatively, enabling child abuse by injury.

      Kelsey’s death—and Smith’s subsequent indictment, trial, and

conviction—garnered great public attention and immense media coverage. This



                                          -3-
was due in part to the family of Kelsey’s father starting a website entitled

“Kelsey’s Purpose.” The site aimed to “seek justice” for Kelsey’s killer, and it all

but accused Smith of causing the child’s death. App. at 529. Indeed, the site

prominently featured allegations of abuse against Smith.

      Because of the widespread public interest in the case, Smith moved to

change the trial’s venue. The court granted the request and moved the trial to an

adjacent county. This change of venue did not, however, altogether eliminate the

media’s laser-like focus on the case. Indeed, many members of the media attended

Smith’s trial, personally watching the proceedings and then providing on-camera

updates outside the courthouse.

      After an eight-day trial, the jury convicted Smith of one count of enabling

child abuse. In accordance with the jury’s recommendation, the court sentenced

her to 27 years’ imprisonment.

      B.     Post-Trial Motions and Appeal to the OCCA

      After sentencing, Smith moved for a new trial in the state district court. She

alleged numerous errors, including that jurors’ failure to stay awake throughout

the trial prejudiced her defense. In support, Smith attached two affidavits from

individuals who attended the trial. Both claimed they saw multiple jurors sleeping

during Smith’s trial, including one female juror who slept continuously.

      The trial court denied the motion. In doing so, it expressly rejected the

allegation jurors slept during trial:

                                          -4-
               In Randleman v. State, 552 P.2d 90 (Ok. Cr. 1976), the
               Court stated, “The trial court should make his
               observations of the trial (i.e. jurors who might have
               fallen asleep) a part of the record in his ruling upon such
               an issue.”

               The following is the Court’s observation: During the
               course of this trial, as with any trial, I constantly and
               zealously view the jury in order to ascertain whether or
               not they are alert and attentive, as required by the Court’s
               instructions and by the law. The allegation that as many
               as nine jurors slept during the trial is absolutely false and
               untrue. It did not happen. I observed one juror who on
               one day appeared to be asleep. I immediately admonished
               the jury on the record to remain alert and then recessed
               court. I continued to monitor the jury in general and this
               juror in particular and saw no repetition of this behavior.
               No other juror ever gave any appearance whatsoever of
               falling asleep. One juror did bring what appeared to be a
               throw and placed it over her shoulders, inasmuch as the
               courtroom was too cold for her personal preference.

               The jurors were faithful and conscientious to their duty,
               and any attempt to say otherwise maligns them.

App. at 170.

      Smith then appealed to the OCCA, raising a number of claims. She also

requested an evidentiary hearing on various issues, some of which related to her

claims of juror misconduct. To support her contention a juror slept throughout the

trial, Smith submitted affidavits from five jurors. In four of the affidavits, jurors

alleged that one of their fellow jurors, L.E., continuously slept during trial. The

fifth and final affidavit was from juror L.E. herself. She admitted that “[d]uring

the trial, [she] continually fell asleep and the woman next to [her] was told to


                                            -5-
nudge [her] to keep [her] awake.” App. at 442. L.E. stated the reason she kept

falling asleep was her low potassium levels. Though she had a prescription for

potassium to prevent this very problem, L.E. claimed she “never c[ould] remember

to take it.” Id.

       The OCCA granted Smith’s request for an evidentiary hearing in part, but

not for the purpose of determining if a juror actually slept throughout the trial. 1

After the evidentiary hearing, the OCCA denied relief on all of Smith’s claims.

       Next, Smith filed a petition for habeas relief pursuant to 28 U.S.C. § 2254,

arguing she was entitled to relief for many reasons. The district court denied the

petition. But the court granted Smith two certificates of appealability (COA). The

first addresses whether juror misconduct deprived Smith of her constitutional

rights to an impartial jury and due process. More precisely, the district court

granted a COA on whether jurors engaged in misconduct in two ways: by sleeping

continuously during trial, and by being prejudicially exposed to outside

information. The second COA addresses whether Smith’s trial counsel performed

ineffectively by failing to object to the supposedly sleeping juror.

                           II.    Standard of Review



       1
        Specifically, the OCCA ordered a hearing on two issues: (1) whether
juror B.O. received information outside the courtroom by searching the Internet,
watching news media, or from any other source, and, (2) if so, whether juror B.O.
shared this information with other jurors.

                                           -6-
      On appeals from the denial of a petition for habeas corpus, we review the

district court’s legal analysis de novo and its factual findings for clear error.

Smith v. Duckworth, 824 F.3d 1233, 1241–42 (10th Cir. 2016). But Congress has

sharply limited our review of state court decisions. When a state court adjudicates

a petitioner’s claim on the merits, AEDPA bars us from granting relief except in

two narrow circumstances.

      First, we can grant relief if the state court’s decision was contrary to, or an

unreasonable application of, clearly established federal law the Supreme Court

established. See 28 U.S.C. § 2254(d)(1).

      Second, we can grant relief if the state court’s decision “was based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceedings.” Id. § 2254(d)(2). Section 2254(d)(2) imposes “a

daunting standard” for two primary reasons. Byrd v. Workman, 645 F.3d 1159,

1172 (10th Cir. 2011). To start with, the state court’s factual determination must

be “objectively unreasonable.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

This is a high hurdle to clear. Indeed, that we think a state court’s factual

determination was incorrect—or, put differently, that we would have made a

different determination ourselves in the first instance—does not render the state

court’s determination objectively unreasonable. See Brumfield v. Cain, 135 S. Ct.

2269, 2277 (2015). Rather, a factual determination only qualifies as unreasonable

under § 2254(d)(2) if all “[r]easonable minds reviewing the record” would agree it

                                          -7-
was incorrect. Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015). Making matters

more difficult, it is not sufficient to show the state court’s decision merely

included an unreasonable factual determination. Instead, by its terms § 2254(d)(2)

only empowers federal courts to grant relief if the state court’s decision was

“based on an unreasonable determination of the facts.” Byrd, 645 F.3d at 1172.

       Simply stated, proving an unreasonable determination of fact is difficult to

do—just as it was “meant to be.” Richter, 562 U.S. at 111–12. This is because

AEDPA functions as “‘a guard against extreme malfunctions in the state criminal

justice systems,’ not a substitute for ordinary error correction through appeal.” Id.

at 102–03 (quoting Jackson v. Virginia, 443 U.S. 307, 322 n.5 (1979)).

                                   III. Analysis

       Smith raises three claims. We consider the first two claims together before

turning to Smith’s final argument about jurors’ alleged exposure to extraneous

information.

       A.      Juror Misconduct Claims

       Two of Smith’s claims center on her contention a juror slept during most of

her trial.

       She bases her first argument on the Sixth and Fourteenth Amendments. The

Sixth Amendment guarantees criminal defendants the right to an impartial,

competent, and unimpaired jury. See, e.g., Tanner v. United States, 483 U.S. 107,



                                          -8-
126–27 (1987). And failing to provide criminal defendants with a “fair trial by a

panel of impartial” jurors also violates the Fourteenth Amendment’s guarantee of

due process. See Irvin v. Dowd, 366 U.S. 717, 721–22 (1961). Accordingly, if

“jurors fall asleep and are unable to fairly consider the defendant’s case,” this

could violate both of these constitutional rights. United States v. McKeighan, 685

F.3d 956, 973 (10th Cir. 2012); see United States v. Freitag, 230 F.3d 1019, 1023

(7th Cir. 2000). That a juror slept at some point during trial does not, however,

automatically entitle a defendant to relief. Instead, “juror misconduct, such as

inattentiveness or sleeping, does not warrant a new trial absent a showing of

prejudice.” McKeighan, 685 F.3d at 973.

      Smith also argues her trial counsel performed ineffectively by failing to

notice and then advise the court that a juror was sleeping. To prove this, she must

show both that her counsel performed deficiently, and that she suffered prejudice

from this deficient performance. Strickland v. Washington, 466 U.S. 668, 687

(1984). Counsel performs deficiently if his representation falls “below an

objective standard of reasonableness” under prevailing professional norms. Id. at

688–89. And such performance prejudices a defendant if there is a reasonable

probability that, but for counsel’s performance, the result of the proceeding would

have been different. Id. at 694.

      The OCCA denied relief on both of these claims for the same reason.

Though the five juror affidavits and the two affidavits from trial attendees

                                          -9-
contended that one juror continuously slept during the trial, the trial judge

nevertheless insisted he zealously watched the jury and only saw one juror

sleeping at one point during the trial. The OCCA thus concluded “[t]he judge’s

observations refute[d] the affidavits submitted by Smith,” and it accordingly

rejected both claims. App. at 682. Put differently, the OCCA denied both claims

on a factual ground. The factual predicate of each claim was that a juror, in fact,

continuously slept during Smith’s trial. Because the OCCA credited the trial

judge’s assertion that no such thing occurred, both claims relating to the sleeping

juror necessarily failed.

      The parties agree the OCCA adjudicated this claim on the merits and we can

only disturb its decision if AEDPA’s standards are satisfied. As Smith sees it, the

OCCA based its denial of these claims on an unreasonable determination of the

facts, so § 2254(d)(2) permits us to grant relief. She also argues the federal

district court erred by denying her request for an evidentiary hearing in that court.

      We examine each contention in turn.

             1.     Unreasonable Determination of the Facts

      Smith wages a two-front attack against the OCCA’s finding that the judge’s

assertion no juror constantly slept was more credible than, and thus refuted, the

contrary allegations in Smith’s affidavits. She first claims that, by not ordering an

evidentiary hearing, the OCCA employed a flawed fact-finding process. She also

contends the OCCA’s credibility determination itself—crediting the judge’s

                                         -10-
statement over Smith’s affidavits—qualifies as an objectively unreasonable factual

determination under § 2254(d)(2).

                   a.     Defect in the Fact-Finding Process

      As we previously explained, when a state court bases its decisions on an

objectively unreasonable factual determination, AEDPA’s limitation on relief is

lifted. § 2254(d)(2). But before addressing Smith’s argument that the OCCA’s

decision satisfies this standard, it is helpful to consider a more fundamental

question: what constitutes a factual determination in the first place? Most

commonly and intuitively, statements about the state-court record are factual

determinations. See, e.g., Byrd, 645 F.3d at 1171 (describing how a state court can

unreasonably determine the facts by “misapprehend[ing] or misstat[ing] the

record”). So if a state court cites the record incorrectly—by saying, for instance,

that someone gave testimony at trial when they, in fact, did not—this could

constitute an unreasonable factual determination.

      Smith’s theory, however, focuses on a different kind of factual

determination. In her view, flaws in a state court’s fact-finding process can render

its substantive factual determinations unreasonable. This circuit has never opined

on this process-based theory. But the Ninth Circuit has repeatedly done so, and

Smith relies heavily on these cases. See, e.g., Hurles v. Ryan, 752 F.3d 768,

790–91 (9th Cir. 2014). In fact, the Ninth Circuit has articulated numerous ways

in which a state court’s fact-finding process can render its factual findings

                                         -11-
unreasonable. See Taylor v. Maddox, 366 F.3d 992, 999 (9th Cir. 2004),

abrogated in part on other grounds by Cullen v. Pinholster, 563 U.S. 170, 210–12

(2011). But only one of these procedural defects bears on this appeal: that when a

“state court ma[de] evidentiary findings without holding a hearing and giving

petitioner an opportunity to present evidence,” the Ninth Circuit has concluded

that “such findings clearly result in an ‘unreasonable determination’ of the facts.”

Id. at 1001.

      We agree that when a state court denies a request for an evidentiary hearing

and then makes factual determinations, the failure to hold a hearing can, in limited

circumstances, render the court’s subsequent factual findings unreasonable. This

rule is unremarkable. After all, “substance and procedure frequently form a

Gordian knot—impossible to disentangle.” Utah Republican Party v. Cox, 885

F.3d 1219, 1246 (10th Cir. 2018) (Tymkovich, J., concurring in part and dissenting

in part). Courts have thus long recognized that the “line between procedural and

substantive law is hazy.” Erie R. Co. v. Tompkins, 304 U.S. 64, 92 (1938) (Reed,

J., concurring). It is often difficult to completely differentiate procedure and

substance because procedure often affects substance—that is, the procedural

process through which a court makes a substantive determination influences the

reasonableness of the substantive determination itself. See United States v.

Barnes, 890 F.3d 910, 916–17 (10th Cir. 2018) (explaining how, in the sentencing

context, the “distinction between procedural and substantive reasonableness is . . .

                                         -12-
not necessarily sharp” since the procedures a court employs to sentence a

defendant influences the reasonableness of the substantive sentence).

      We consequently have little trouble concluding the procedures a state court

employs to make factual determinations—here, deciding whether to order an

evidentiary hearing—can affect the reasonableness of the court’s subsequent

factual determinations. And sometimes, declining to hold an evidentiary hearing

may so affect, and indeed infect, a state court’s fact-finding process that it renders

the court’s factual determinations unreasonable. See Hurles, 752 F.3d at 790–91.

But this will be a rare occurrence because § 2254(d)(2)’s stringent standard still

applies. Thus, a state court’s decision not to hold an evidentiary hearing only

renders its factual findings unreasonable in this context if all “[r]easonable minds”

agree that the state court needed to hold a hearing in order to make those factual

determinations. See Brumfield, 135 S. Ct. at 2277; see also Taylor, 366 F.3d at

999–1000. In other words, failing to hold such a hearing only overcomes

AEDPA’s bar on relief if “any appellate court to whom the defect [was] pointed

out would be unreasonable in holding that the state court’s fact-finding process

was adequate.” Taylor, 366 F.3d at 1000.

      This decision, then, does not require state courts to hold evidentiary

hearings in all, or even most, cases. Nor does it suggest petitioners can easily

escape AEDPA’s deferential standard because the state court denied their request

for an evidentiary hearing. To the contrary, most of the time (including in this

                                          -13-
case) it will be reasonable for a state court to make factual determinations based

on the evidence before it without holding a hearing. Often, after all, a hearing

would only repeat the same evidence already presented to the court in either the

record below or the application for an evidentiary hearing. And when assessing

the objective reasonableness of a state court decision, our review must be

“particularly deferential to our state-court colleagues,” id., mindful of the fact that

our review under AEDPA serves only as “a guard against extreme malfunctions in

the state criminal justice systems,” Richter, 562 U.S. at 102–03.

      Applying this standard here, we conclude § 2254(d)(2) forbids us from

disturbing the OCCA’s decision. This is not one of those rare cases in which all

reasonable courts would have concluded it was necessary to hold an evidentiary

hearing in order to conclude the trial judge’s statement no juror continuously slept

adequately refuted the contrary assertions in the affidavits Smith produced.

Rather, it was reasonable for the state court to find the judge’s statement more

persuasive than the affidavits. The reason for this is, at bottom, simple: the

evidence did not equally support the judge’s statement and the allegations in

Smith’s affidavits. Instead, additional factors corroborated the judge’s direct

observation that no juror slept continuously throughout trial.

      To start with, the fact that no lawyer on either side made any mention of

sleeping jurors strongly supports the OCCA’s decision to credit the trial judge’s

statement. After all, if a juror had, in fact, been continuously sleeping for eight

                                          -14-
days, it seems implausible the lawyers on both sides would have failed to notice,

and alert the court of, such egregious juror misconduct. This is especially so since

five lawyers were in the courtroom—three for Oklahoma and two for the defense. 2

And each of these attorneys, of course, had a vested interest in the case and would

have been closely watching the jury to see how it reacted to the evidence. Thus,

the silence of all five lawyers about a sleeping juror buttresses the judge’s belief

no juror continuously slept throughout the trial.

       We realize Smith contends her counsel performed ineffectively for failing to

so object. But this does not explain the lack of objection from Oklahoma’s

lawyers. They, too, had an interest in whether the jury was paying attention to the

case, yet they also failed to ever alert the court that a juror was continuously

asleep. 3

       It is true the trial judge twice referenced sleeping jurors. On the second day

of trial, before the judge released the jurors for lunch, he reminded them to remain

vigilant and “be sure [their] eyes [were] open at all times.” 4 Vol. II Trial Tr. at

       2
            See Oral Argument at 21:25.
       3
        It is also noteworthy the media made no mention of the allegedly sleeping
juror. After all, by Smith's own account, the trial was a “media circus” at which
“[n]ews reporters lined the front two rows on the lefthand side of the courtroom”
and television cameras were set up outside the court to report on the trial’s
happenings. Aplt. Br. at 25, 28.
       4
            In full, the trial judge said the following:

                                                                         (continued...)

                                             -15-
368. Similarly, on the fourth day of trial, before releasing the jurors for the day,

the judged asked them to “redouble [their] efforts to remain alert and attentive”

and remember “what [he] said the other day about the lower eyelid catching the

upper eyelid.” Id. at 1008. And indeed, the judge acknowledged that, on one

occasion, he saw a juror sleeping and quickly admonished the juror for doing so.

      But these references to a sleeping juror, in fact, add credibility to the

judge’s assertion no juror continuously slept during the eight-day trial. The judge

only could have noticed a juror sleeping, after all, if he was attentively watching

the jury. And the judge’s admonishment to one juror highlights how he was

concerned about juror misconduct and therefore monitored the jury’s behavior.

And perhaps even more importantly, the admonishment evidences the judge’s

willingness to take steps to correct any misbehavior he witnessed.

      We therefore have a case in which the parties presented competing

contentions to the OCCA, but the evidence before the OCCA did not equally



      4
          (...continued)
                I want to talk to you just about a minute about
                something. You’re not used to sitting and listening to
                things except, perhaps, in church on Sunday, and
                sometimes your lower eyelid might want to reach up and
                grab the other one. Well, don’t do it. You have to be like
                Caesar’s wife. You have to be above reproach and be
                sure that your eyes are open at all times, or someone
                might accidentally think that you’re snoozing.

Vol. II Trial Tr. at 368.

                                           -16-
support both sides of the story. For the reasons we just explained, the OCCA

could well have concluded that more evidence supported the trial judge’s assertion

no juror continuously slept than the contentions to the contrary in the competing

affidavits. Thus, a reasonable court could have concluded it did not need to hold

an evidentiary hearing in order to credit the trial judge’s conclusion no juror

constantly slept over the affidavits Smith marshaled. See Frost, 749 F.3d at 1225.

The OCCA’s denial of Smith’s request for a hearing, then, did not render its

subsequent factual determinations unreasonable under § 2254(d)(2).

      Our conclusion accords with a recent decision by the Eleventh Circuit. In

that case, like here, the petitioner claimed flaws in the state court’s fact-finding

process stripped its factual finding of deference under AEDPA. Landers, 776 F.3d

at 1297. More precisely, he alleged it was objectively unreasonable for the state

court to “resolve[] a credibility dispute on the basis of dueling affidavits, without

an evidentiary hearing.” Id. The Eleventh Circuit disagreed. Id. at 1297–98. The

“state court had plausible reasons,” it emphasized, to credit one set of affidavits

over another—namely, that the “the dueling affidavits” bore “strikingly different

indicia of reliability.” Id. at 1297. Accordingly, Landers held that it was

objectively reasonable for the state court to credit the more strongly supported set

of affidavits over the other without holding an evidentiary hearing. In this case,

like Landers, the OCCA “had plausible reasons” to credit the judge’s statement.



                                          -17-
Id. The OCCA accordingly acted reasonably by crediting a stronger set of

allegations over a shakier set without an evidentiary hearing.

      Smith highlights how the five juror affidavits were not before the trial

judge when he concluded no juror continuously slept; at that point, Smith had

only produced two affidavits from trial attendees. She thus suggests the OCCA

erred by crediting the judge’s account, which was based on incomplete

information. It is true the trial judge did not see the juror affidavits before

asserting no juror continuously slept. But the judge saw something much more

important—the trial itself. We therefore fail to understand how the judge’s

statement, which was based on his personal observation of the trial, could have

been based on incomplete information.

      To conclude, we emphasize the limited nature of our review. No doubt, the

affidavits Smith cites contain serious charges. And the fact that each juror

affidavit describes the same event in different, detailed terms lends credibility to

their accounts. So perhaps, if presented with this question in the first instance,

we would have ordered an evidentiary hearing on the issue. But AEDPA demands

more. It allows us to disturb the OCCA’s decision only if no reasonable court

could have credited the trial judge’s statement without holding a hearing. And

because other evidence created strong inferences in favor of the judge’s

conclusion no juror constantly slept, we conclude the OCCA acted in an

objectively reasonable way by endorsing his account.

                                         -18-
      In sum, the OCCA’s decision not to hold an evidentiary hearing does not

render its factual findings unreasonable under § 2254(d)(2).

                   b.     The OCCA’s Credibility Determination

      Smith also claims the OCCA’s credibility determination itself—crediting

the judge’s statement over the jurors’ affidavits—qualifies as an objectively

unreasonable factual determination under § 2254(d)(2). We reject this contention

for the reasons described above. Additional evidence, namely the lack of any

objections by counsel to the allegedly sleeping juror, supports the OCCA’s

finding. We therefore cannot say crediting the judge’s account qualifies as an

objectively unreasonable determination of facts under § 2254(d)(2). AEDPA

accordingly restricts us from granting relief.

             2.    Request to Remand to the District Court for an Evidentiary
                   Hearing

      Smith also asks us to remand this case to the district court to conduct an

evidentiary hearing. Her argument focuses on § 2254(e)(2). Although that

subsection bars federal courts from holding evidentiary hearings if the petitioner

“failed to develop the basis of the claim in State court,” 28 U.S.C. § 2254(e)(2), 5


      5
        There are some exceptions to this rule, none of which are relevant to this
appeal. The provision provides in full:

             (2) If the applicant has failed to develop the factual
             basis of a claim in State court proceedings, the court
             shall not hold an evidentiary hearing on the claim unless
                                                                      (continued...)

                                         -19-
it does not bar us from holding a hearing in this case, Smith says, because she did

try to develop the basis of her claim before the OCCA by requesting an

evidentiary hearing. In support, she cites Miller v. Champion, 161 F.3d 1249

(10th Cir. 1998). There, we held a habeas petitioner “diligently sought to develop

the factual basis underlying his” petition when he asked for, but was denied, an

evidentiary hearing in state court. Id. at 1253. Miller accordingly concluded that

“AEDPA d[id] not preclude” the petitioner “from receiving an evidentiary

hearing.” Id. Smith thus claims Miller stands for the proposition that where, as

here, the state court denied petitioner’s request for an evidentiary hearing, § 2254

does not preclude a federal district court from holding a hearing. In short, Smith




      5
          (...continued)
                the applicant shows that--
                      (A) the claim relies on--
                             (i) a new rule of constitutional law, made
                             retroactive to cases on collateral review by
                             the Supreme Court, that was previously
                             unavailable; or
                             (ii) a factual predicate that could not have
                             been previously discovered through the
                             exercise of due diligence; and
                      (B) the facts underlying the claim would be
                      sufficient to establish by clear and convincing
                      evidence that but for constitutional error, no
                      reasonable factfinder would have found the
                      applicant guilty of the underlying offense.

§ 2254(e)(2).

                                           -20-
argues that because § 2254(e)(2) does not bar us from ordering an evidentiary

hearing, we can, in fact, order such a hearing.

      We agree that § 2254(e)(2) does not prevent us from ordering an

evidentiary hearing. But that is only half the story. When we review habeas

petitions under § 2254, “the deferential standards prescribed by [§ 2254(d)]

control whether to grant habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474

(2007). And when determining whether petitioners have satisfied § 2254(d)’s

deferential standard, our review is “limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S.

170 (2011). 6 It follows that when we review petitions under § 2254, we can only

order evidentiary hearings if the petitioner meets the requirements in both

§§ 2254(d) and (e)(2). This rule makes good sense. After all, so long as

§ 2254(d)’s disallowance of relief continues to apply, federal courts cannot

consider any evidence developed at an evidentiary hearing.

      To the extent Miller contradicts this rule, its reasoning has been abrogated

by Schriro and Cullen. Indeed, our circuit has already recognized this—albeit,

not directly. See Black v. Workman, 682 F.3d 880, 895–96 (10th Cir. 2012)



      6
         To be sure, in Cullen only § 2254(d)(1) was at issue. But as the Eleventh
Circuit ably explained, Cullen’s limitation “applies even more clearly” to
§ 2254(d)(2), whose very terms focus our review solely on the “evidence
presented in the State court proceeding.” See, e.g., Landers, 776 F.3d at 1295
(collecting cases).

                                         -21-
(explaining that Mayes v. Gibson, 210 F.3d 1284, 1287–88 (10th Cir. 2000),

which followed Miller’s reasoning, was “questionable in light of” Cullen).

Smith’s reliance on Miller is similarly misplaced.

      In sum, because AEDPA bars us from granting relief for the reasons we

explained above, it also bars us from ordering an evidentiary hearing.

      B.     Trial Publicity

      Smith also claims pervasive and prejudicial media coverage of the trial

exposed jurors to outside information in violation of her rights to an impartial

jury and due process guaranteed by the Sixth and Fourteenth Amendments. 7

      A “jury’s verdict ‘must be based upon the evidence developed at trial,’ not

on extraneous information presented outside ‘a public courtroom where there is

full judicial protection of the defendant’s right of confrontation, of cross-

examination, and of counsel.’” Matthews v. Workman, 577 F.3d 1175, 1181 (10th

Cir. 2009) (quoting Irvin v. Dowd, 366 U.S. 717, 722 (1961), then Turner v.

Louisiana, 379 U.S. 466, 473 (1965)). But habeas petitioners are not

categorically entitled to relief when jurors are exposed to extraneous information.


      7
         Smith spends less than a page in her brief arguing that the OCCA
erroneously limited the evidentiary hearing to the alleged misconduct of Juror
B.O., rather than a broader inquiry into juror misconduct. See Aplt. Br. at 39.
Smith inadequately briefed this argument. See Redmond v. Crowther, 882 F.3d
927, 940–41 (10th Cir. 2018). Indeed, Smith asks us to order the district court to
conduct an evidentiary hearing on this issue, yet she makes no argument as to
why no reasonable court could have denied the juror misconduct claim without a
broader evidentiary hearing.

                                         -22-
Petitioners must also prove prejudice. That is, the petitioner must establish that

the jury’s improper exposure to outside evidence had a “‘substantial and injurious

effect on the verdict”—in other words, that the error was not harmless. See id.

(quoting Fry v. Piller, 551 U.S. 112, 127 (2007)).

      The OCCA denied relief because, in its view, Smith could not show the

alleged misconduct prejudiced her. The parties agree this qualifies as an

adjudication on the merits. See Aplt. Br. at 31. Accordingly, § 2254(d)

“control[s] whether to grant habeas relief.” Schriro, 550 U.S. at 474. More

precisely, we can only review this juror-exposure claim under de novo review if

we first determine that § 2254(d)’s limitation on relief is lifted. Absent such a

showing, we must deny the petition.

      Despite this, Smith fails to argue the OCCA’s denial of this claim satisfies

the standard in either §§ 2254(d)(1) or (2). Indeed, although Smith’s opening

brief spends fifteen pages discussing this issue, see Aplt. Br. at 24–39, the brief

makes no mention of AEDPA’s controlling standard. Instead, the brief argues

Smith is entitled to relief under de novo review. To be sure, the brief cites

numerous Supreme Court cases it claims demonstrate the merits of Smith’s claim.

But it never explains whether or why the OCCA’s opinion was contrary to, or an

unreasonable application of, these cases. Moreover, the absence of any reference

to AEDPA’s deferential standard is especially glaring since the magistrate judge’s

opinion, which the district court adopted, thoroughly considered that issue and

                                         -23-
concluded § 2254(d) forbade it from granting relief. Indeed, in a section entitled

“Section 2254(d) Analysis” the lower-court opinion laid out the numerous reasons

why § 2254(d) precluded relief.

      And in fact, Smith’s reply brief asserts that we can “address the merits of

[her] claims de novo only if the OCCA’s decision was ‘based on an unreasonable

determination of the facts.’” Reply Br. at 1 (emphases added) (quoting

§ 2254(d)(2)). In other words, we read the reply brief to expressly concede that

Smith’s only argument that § 2254(d) does not bar relief on all of her claims is

based on subsection (d)(2), not (d)(1). And the only argument about § 2254(d)(2)

she made dealt with juror misconduct related to the allegedly sleeping juror,

which we discussed and rejected above.

      Smith’s opening brief, then, failed to argue the OCCA’s rejection of this

claim overcomes § 2254(d)’s bar on relief. It also failed to challenge the district

court’s conclusion to the contrary. This was a critical omission since § 2254(d)

determines whether we can grant relief. Smith’s silence on this threshold

requirement thus renders the issue inadequately briefed, so we need not consider

it. See, e.g., Redmond v. Crowther, 882 F.3d 927, 940–41 (10th Cir. 2018);

Easteries, Inc. v. J.R. Simplot Co., 346 F.3d 1225, 1232 (10th Cir. 2003)

(explaining how we will not “manufacture a party’s argument for it”); see also

Phillips v. Calhoun, 956 F.2d 949, 954 (10th Cir. 1992) (stating we will not



                                         -24-
question the reasoning of a district court unless a petitioner “actually argues”

against it).

       Even if Smith had not forfeited this claim, § 2254(d) would compel denying

relief for the reasons the magistrate judge ably explained. For one thing, the key

cases Smith cites are readily distinguishable. For example, Smith relies heavily

on Sheppard v. Maxwell, 384 U.S. 333 (1966). But in that case, the trial court

made no effort to “control the release of leads, information, and gossip to the

press by police officers, witnesses, and the counsel for both sides.” Id. at 359.

Here, in stark contrast, the trial court issued a gag order directing attorneys, law

enforcement personnel, and witnesses not to discuss the criminal proceeding

publically.

       Indeed, the record reveals the trial court took significant steps to ensure the

jurors were not exposed to extraneous outside information—despite the

heightened public interest in the trial. The court granted the defense’s request to

transfer venue for this very reason. During the voir dire of potential jurors,

moreover, both sides “were permitted to question the jury pool extensively,” and

these questions included “whether any potential juror had knowledge of the” case

and “what effect the media’s courthouse presence had upon each of them.” App.

at 339–40. Only three jurors had previously heard of the case. And throughout

the course of the trial, the judge repeatedly reminded the jury not to look at any

extraneous information.

                                         -25-
      Thus, although we agree that the media widely publicized Smith’s

indictment, trial, and ultimate conviction, the record persuades us that the trial

court went to great lengths to ensure the jurors were not overly exposed to this

publicity. And even if some jurors did, in fact, access some extraneous

information, Smith falls far short of showing it was unreasonable for the OCCA to

conclude the exposure did not prejudice her. 8

                                IV. Conclusion

      For the foregoing reasons, we AFFIRM the district court’s denial of

Smith’s § 2254 petition.




      8
         Smith argues the OCCA should have presumed the media’s extensive
coverage of the trial prejudiced her. But the magistrate judge correctly rejected
this argument. We only presume prejudice in “extreme situations,” United States
v. Abello-Silva, 948 F.2d 1168, 1177 (10th Cir. 1991), in which “publicity created
either a circus atmosphere in the court room or a lynch mob mentality such that it
would be impossible to receive a fair trial,” Gardner v. Galetka, 568 F.3d 862,
888–89 (10th Cir. 2009). And for the reasons we just explained—namely, the
change of venue and the judge’s repeated instruction that jurors not access
information outside of the courtroom—Smith cannot make this showing.

                                         -26-
No. 17-6149 Smith v Aldridge
TYMKOVICH, Chief Judge, concurring.

       The panel decision recognizes that under § 2254(d)(2) we may not grant relief

unless a state court’s determination “was based on an unreasonable determination of

facts.” 28 U.S.C. § 2254(d)(2). I write separately because I would flesh out this language

in accordance with Supreme Court precedent. I would clarify that we may not grant a

writ unless “all fairminded jurists would agree” that the state court’s factual determination

was incorrect. See Frost v. Pryor, 749 F.3d 1212, 1225 (10th Cir. 2014); Harrington v.

Richter, 562 U.S. 86, 101 (2011).

       I realize neither this circuit nor the Supreme Court has explicitly used the phrase

“fairminded jurist” when defining what qualifies as an unreasonable factual determination

under § 2254(d)(2). Rather, both rely on the phrase to define what constitutes an

unreasonable application of federal law under § 2254(d)(1). See Richter, 562 U.S. at 101;

Frost, 749 F.3d at 1225.

       In my view, however, the “fairminded jurist” language from Richter illuminates

the meaning of “unreasonable” in both §§ 2254(d)(1) and (d)(2). That is, just as a state

court’s application of federal law qualifies as “unreasonable” under § 2254(d)(1) only if

no fairminded jurists could conclude the application correctly applied with federal law,

Richter, 562 U.S. at 101, a state court’s factual determination likewise qualifies as

“unreasonable” under § 2254(d)(2) only if no fairminded jurist could conclude the

determination was, in fact, correct.
       Supreme Court precedent supports this rule. Brumfield v. Cain explained that a

state court’s factual determination is not unreasonable simply because “reasonable minds

reviewing the record might disagree about the [factual] finding in question.” 135 S. Ct.

2269, 2277 (2015). If reasonable minds differing about the correctness of a factual

finding does not render a factual determination unreasonable, it follows that what does

render a factual finding unreasonable is the fact that no reasonable person—or, put

differently, no “fairminded jurist”—could agree with it. I would therefore make this

explicit in the panel decision.




                                            -2-